 47646DECISIONS OF NATIONAI. ILABOR RELATIONS BOARDPollack Electric ('onmpany, Inc. and local Union No.3, International Brotherhood of Electrical Workers,AFI-CIO. ('ase 29 CA 3788.lanuar% 31, 1979SUJPP.EM I.NI'AI. DI[('ISION ANI) ORI)ERBY MI M1RS P P INl I I() M Rl't. ANt) IRt S\l 1On December 14, 1978, Administrative l.aw JudgeRobert .Mullin issued the attached SupplementalDecision in this proceeding. hereafter. Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental I)ecision in light of the excep-tions and brief and has decided to affirm the rulings.findings, and conclusions of the Administrative I.awJudge and to adopt his recommended Order.'ORI)ERPursuant to Section 10(c) of the National ILaborRelations Act, as amended, the National I.ahor Re-lations Board adopts as its Supplemental O()rlder therecommended Supplemental Order of the Adminis-trative aw Judge and hereby orders that the Re-spondent. Pollack Electric ('ompany, Inc.. Brookln,.New York, its officers, agents. successors, and as-signs, shall take the action set forth in said Supple-mental OrderResppondcrln ha, exeptetd 1ii tIhe 'dlllriiii I hIs iC .1 .Jud[i2s Cl'1111nCIIdail Ihat l hc Rcponl dc ni. Poll.ck Itl-c1clt ('l,,ai) 1inl\. Inc. lid 'il ,IIccr,. ifcIIti. %Utccc\,,t. nd -sIgnl'" ihol.di be irdccl t IIIC I hk t isctrilillIIlltcs ul,l. ,lltendilllg Ihalt onrll Rcpol ltlclll c1l[ lI.lt l ill l d 11 1thc tdIIctiilual .ageClii. fficCr. ndI c L s hu h ilci h ltilt f h,i kp.,I\\'ilc c a igree that t t' Ii Cl iid IIf , ,ic II h biI I Ic I ii hiC I I II ic Ill llJiI ILip;Cl II f.ir the .I I (i l t, of lmictL pai\. 1ihe c nl TiC\ liclc- /Itt ii 11trlt 1 iffIC Il t. L rclill S I( [ Ilf c, f.al I o Citl ', ml til i]I t 1 tII s tI Ill Stiil ICllCllliI)ccilml iin d rtd lr Auarrw,,iA I .11 I I (,1() (I p .s X iii h, ' Ilt\l flts Illtd .lhlt[l/ *of RptlnlldCni 10.lJl llhl il Cc /P hi'1 1 Pi/ ( rZ/t?r ,it t i,. It 4NI R i 1 i 68 11,7). cull u/' itll ic,/ .1, il. s /'c/; , I" IIo dl0i (.mpm 'I '% / R ti lg8 'd 44 1m-lh1 ( I I mo SU I PIL. I MNIA L [)L( IS[I(NSIAII Mi NI W I)l ( SIS A I I 1 1 1 I 111 ( NSIRoHl KI I Ml m Il Adminrlllistratie 1.ax Jude: ()n ,I-gust 25, 1975. the Board issued its D)ecision ad ()rder illthis matter., directing the Respondent. Pollaick FLlectric21'i N R 121724(0 NI.RIB No. 71Company, Inc. (herein Pollack or Employer), inter alia, tooffer immediate and full reinstatement to George Handri-nos. Steve Krellenstein. Gus Moustogiannis. Eugene Mor-etti, homas Nastos, and Albert Rescigno and make themwhole for any losses resulting from Respondent's unfairlabor practices in violation of Section 8(a I 1) and (3) of theNational Labor Relations Act. On October 13. 1976. theUtnited States Court of Appeals for the Second Circuit is-sued its decree, enforcing in full all provisions of the afore-said Order of the Board. I'he parties being unable to agreeon the amount of backpay due under the terms of theBoard's Order, on November 30, 1977. the Regional Direc-tor for Region 29 issued a backpay specification. Respon-dent duly filed an answer thereto. Thereafter, on April 26,1978, the General Counsel filed a Motion for Sumrnar5Judgment with the Board. On August 18, 1978. the Boarddenied this motion and remanded the case for a hearingthat would be limited to a determination of interim earn-ings and net backpay due to the discriminatees in the un-derlsing matter. Pursuant to this Order, the Regional Di-rector issued a notice of hearing on August 29, 1978.On November 20. 1978. pursuant to the aforesaid notice,a hearing in this case was held in Brooklyn, New York. Atthe outset of of the hearing the parties requested time for aconference to narrow the issues. Thereafter, the General('ounsel moved a minor amendment to the backpay spec-ification. There being no objection, this motion was grant-ed. Respondent thereupon moved for permission to with-draw its answer. This motion was also granted. The partiesthen having nothing further to offer, the undersigned stat-ed that in view of Respondent's withdrawal of its answer.the backpay specification of the General C('ounsel asamended at the hearing, stood undenied and that thereaf-ter a decision would be served upon the parties. The hear-ing was then closed, all attorneys for the parties havingwaived their right to file briefs.Upon the entire record, the Administrative Law Judgemakes the following:IlINDIN(iS )I iA( IIn its Decision the Board found, inter allial, that on De-cember I, 1973. Respondent discriminatorily laid off Han-drinos. Krellenstein, Moretti Moustogiannis. Nasto, andRescigno all in violation of Section 8(a)(3) and ( I) of theAct. The Board entered the conventional order requiringthat Respondent offer immediate reinstatement to theaforenamled individuals and make them whole for all lossesresulting from the illegal discrimination against them. Asnoted earlier, the Board's Order was enforced by a decreeof thie I nited States (' urt of Appeals for the Second (Cir-CUll.As Respondent has wsithdrawn its alns.er to the backpasp,,ification, the prox isions set forth in that document aredeellied admitted.The backpa period foir each of the claimlants begins onl)ecemlber 1973. the (date of the dlisLriminator) laNoff.and terminates on r about No\enmhcr 1976. the date othei placenlent o a preferential hiring list. POLLACK FL.El'T'RICCO., INC477I'he data set forth in the General ('ounsel's hackpaxspecification. as amended. are now adopted as the findingsand conclusions of the undersigned. I'he document itselfappears hereinafter as an Addendum attached hereto.('oncl UsionsThe finding of the Board that an employee was discrimi-natorily discharged is presumptive proof that some back-pay' is owed. N'.I. .B. v. Matro Pla.tics Corp., 354 F.2d170., 178 2d Cir. 1965), cert. denied 384 U.S. 972 (1966). Inthe backpa proceedings, the General Counsel's burden is"to show the gross hack-pay due each claimant." J. II.Rutter Rex Manufacturing Compan y. Inc. v. N.L.R. B., 473F.2d 223, 230 (5th Cir. 1973), cert. denied 414 U.S. 822(1973). The General Counsel has met his burden in thiscase. The backpay period and the weekly pay that the dis-criminatees would have received but for the unfair laborpractices has been established as set forth in the Adden-dum to this Decision. The General Counsel's backpayspecification calculates the Gross gackpay, allowable ex-penses. and interim earnings in conformity with theBoard's order.Once the General Counsel established the gross backpa)due under the Board's order. the burden was on Respon-dent to set forth any affirmadie defenses that would miti-gate its liahility, such as unavailability of work because ofnondiscriminatory factors, willful loss of earnings. and in-terim earnings to he deducted from the hackpav award.N...R.B. v. Brown & Root. Inc., etc., 311 F.2d 447. 454 (8thCir. 1963): N.L.R.B. v. Mooney Aircraft. inc., 36( F.2d 809.812 813 (5th Cir. 1966). Insofar as there are uncertaintiesor ambiguities, the Board has held "the backpay claimantshould receive the benefit of any doubt rather than theRespondent. the wrongdoer responsible for the existence ofany uncertainty and against whom any uncertainty mustbe resolved." ULnited Aircraft (Crporatlion, 204 NLRB 1068(1973).In conformity with these guidelines, and in the light ofthe findings reached by the adoption of the backpay speci-fications, it is now found that the General Counsel hasestablished the backpay due Htandrinos. Krellenstein, Mor-etti, Moustogiannis. Nasto, and Rescigno. Further, in thepresent state of the record, no evidence has been offered tomitigate Respondent's backpay liability or to diminish theamount set forth as due. It is now found that the hackpaspecification, attached hereto in relevant part as the Ad-dendum to this Decision. correctly states the amount dueeach of the aforesaid discriminatees.Reconm mendations()n the hb;sls of the foregoinLg findings of factl. concll -sions of law,. and the entire record in this procceding, andpursuant to Section 10(c) of the Act. there is issued thefoll ou i recom mended:()RI)Il Iollack Ilectric (oniepali;. .Inc.. its officers. agcents. slic-cessors. iand aSSigulls. shll I paIX to each of ilhe ndrliidualsnamed below the amounts set forth opposite their names:'George HandrinosSteven KrellensteinEugene MorettiGus MoustogiannisThomas NastosAlbert Rescigno$3,2811,9847.8642'.5785,.5315,803ADD NI)UMRE: Pollack El'ctriw ('ompatir. Ic.Case No. 29 ('A 37881. THE B(ACKPA PERIODThe backpay period for each of the claimants begins onD)ecember .1973, the date of their discriminators laoff.and terminates on or about November I. 1976. the date oftheir placement on a preferential hiring list.Employees Handrinos, Moustogiannis, and Nastos wererecalled to work for I day on December 7, 1973 and werediscriminatorily discharged on that date. Their earnings forthat date have been credited as interim earnings for the 4thquarter of 1973.Employees Rescigno and Krellenstein were recalled onDecember 7. 1973. and thereafter orked through on oraboul Januar I I. 1974. hese earnings have been creditedto interim earnings for the 4th quarter of 1973 and the firstquarter of 1974. as applicable.II. (CO.IPUT'7.4 ON OF GROSS B.4 ('AP,l '(a) An appropriate measure of the gross backppal whicheach claimant would have earned during his hackpil pe-riod, is his prediscrimination weeklS salar, times the num-her of weeks it is determined he would have worked usingthe method described below. computed on a calendarquarterl basis.(b) The prediscrimination weekl, salaries of the claim-ants were as follows:Thomas NastosGeorge HandrinosAlbert RescignoGus MoustogiannisEugene MorettiSteven K rellensltem$12012()I ()I (X)I ()..X)I() ffective January I. 1975. the i:air l.ahor StandardsAct was amnended hb increasing the miinium wage fromI l111" ic .t*ll t rin .\ictt 'nb. .1H tJc .1I "l",tIIi I h ?, 1ll 46 i I r1 ,Rliie.lr illnd Kc .sullw A)( 111 \,1Hlla .ll r Bl lilll I T 1 Hli I 11 I Ild 1lt h. .....I iI I, Jrij d l,, lll ll. lliItI d SI 11 [I )c IIl1iI ( idIr Il 'l'll \,ie ,' nIk'\ I , I tcd In Se, 112 48 {of Ih, Rtjlc, .111i R1'/u.tttlmx bt ,i i ed has,11, L [h,,t1,Ieiq i E THIC 1Irf. Idr l lll"Ie J01 i1n I l n. II, IIC 1 (>Il ,I , l iI ll, loe ll e 1I1r1jr c1lei 1 t l l ll C I, fl llI' ltll i .h 11.1 11 1 () .4 0 I }3. h l .i111 l .tl i.- .,, i, (rd, &lh /~, 11 '/1.mt .x- 11A1, ,11-,n ( I ;s x Ri fe I , 'I Itl'lh': ,adt /,i I, * .,,.l',,,t 2 l R l ,~ I K B I Il hcc 11,[ ! t*]il[C , I" ,LkkPOLLACK El ECIRIC CO.. INC 477~' 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD$2.00 to $2.10 per hour. Krellenstein's salary was equiva-lent to $2.00 per hour. Accordingly, his weekly rate of paywas required to be increased to $84.00 per week.(d) Effective January I, 1976, the Fair Labor StandardsAct was amended by increasing the minimum wage from$2.10 per hour to $2.30 per hour. Accordingly,Krellenstein's weekly salary was required to be increasedto $92.00 per week.(e) The Administrative Law Judge in his Decision, whichwas affirmed by the Board and the Court of Appeals.found that the Employer herein, "followed the deliberatepolicy of reducing the amount of new or added business...." Based on the above finding and in view of the factthat Respondent Employer continued to operate at a re-duced level of activity without rehiring any of the discrimi-natees herein during the period since December 1973, anappropriate measure of the volume of employment whichwould have been available to the claimants, absent the dis-crimination against them, is I week's work for each claim-ant in every week that both the employer, Ralph Pollack,and the foreman, John Amorgianos, appear on the payroll.(f) Therefore, the gross backpay has been computed bymultiplying the weekly rates of pay listed above by thenumber of weeks, determined as described above, on a cal-endar quarterly basis, as set f(-rth in Appendices A throughF. [Omitted from publication.]Ill. INTERIM EARNINGSThe interim earnings of the claimants during the back-pay period, as presently known or estimated, are reportedin Appendices A through F.IV. NET BACKPA YNet backpay is gross backpay less interim earnings, com-puted on a calendar quarterly basis. Computation of netbackpay is set forth in Appendices A through F. [Omittedfrom publication.]V. SUMMARYSummarizing the facts herein and the computations setforth above and in the Appendices, the obligation of Re-spondent to make the discriminatees whole pursuant to theBoard's Order will be discharged by payment to the dis-criminatees named below of the amounts set opposite theirnames, plus interest accrued to the date of such payment,minus the tax withholdings required by Federal and statelaws:Thomas NastosGeorge HandrinosAlbert RescignoGus MoustogiannisEugene MorettiSteven Krellenstein$5,5313,2815,8032,5787,8641,984I